Per Curiam :
It is true a county is recognized as a municipal corporation under the constitution of 1874 and subsequent legislation, and in some cases it may take private property for public use. This road, however, was not taken by the county. The proceedings for taking the land for this road, were not instituted by the county nor under its authority. The county lias no ownership in the road, nor control over it. It is a public road or highway of the Commonwealth, which the township in which it is located is bound to keep in repair. The township and not the county is liable for damages caused by a neglect to keep it in proper repair. It follows in this case, the facts do not come within any act authorizing the plaintiff to appeal.
Judgment affirmed.